Citation Nr: 1413477	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-24 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial rating in excess of zero percent for left ear hearing loss.    

2.  Entitlement to a higher initial rating in excess of 50 percent for post traumatic stress disorder (PTSD).     

3.  Entitlement to service connection for right ear hearing loss.   

4.  Entitlement to service connection for tinnitus.      

5.  Entitlement to service connection for a left elbow disability.    

6.  Entitlement to service connection for vision loss.    

7.  Entitlement to service connection for adult acne.     

8.  Entitlement to service connection for a left shoulder disability.  

9.  Entitlement to service connection for a cervical spine disability.   

10.  Entitlement to service connection for a back disability.   
  

REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a July 2009 decision, service connection for left ear hearing loss was granted and a zero percent rating was assigned.  Service connection for right ear hearing loss, tinnitus, a left elbow disability, vision loss, adult acne, a left shoulder disability, a cervical spine disability and peripheral neuropathy of the upper extremities was denied.  The Veteran perfected an appeal.  

Service connection for peripheral neuropathy of the right and left upper extremities was granted in a November 2013 decision and 10 percent ratings were assigned to each extremity.  This is a complete grant of benefits sought on appeal, and this issue is no longer before the Board on appellate review. 

A May 2012 decision granted service connection for PTSD and assigned a 50 percent evaluation.  The RO determined that new and material evidence had not been received to reopen the claim for service connection for a left knee disability.  The Veteran perfected an appeal of the issue of entitlement to a higher initial rating for PTSD.  The Veteran filed a notice of disagreement with respect to the left knee issue in June 2012.  Service connection for a left knee disability was granted in November 2013 and a 10 percent rating was assigned.  This is a complete grant of benefits sought on appeal, and the issue of service connection for a left knee disability is not before the Board on appellate review.  

A July 2012 decision denied service connection for a back disability.  The Veteran perfected an appeal of this issue.  

A January 2010 decision denied service connection for residuals of radiation exposure.  In January 2011, the Veteran filed a Notice of Disagreement with regard to this issue and a statement of the case was issued in November 2013.  The Veteran did not file a substantive appeal for this issue.  Thus, the Board finds that this issue is not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The Board also points out that in a November 2013 decision, the RO proposed to reduce the disability rating assigned to the service-connected right knee disability from 50 percent to 10 percent.  In December 2013, the Veteran's attorney requested a predetermination hearing as to this reduction.  A January 2014 decision implemented the reduction and assigned a 10 percent rating to the right knee disability.  This matter is referred to the RO for appropriate action and scheduling of the hearing.  

The Board notes that, in June 2010, the Veteran requested a hearing before the Board.  However, in May 2011, the Veteran's attorney withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704(d) (2013).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the Regional Office.  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that additional development is needed before the matter on appeal can be properly adjudicated. 

During the pendency of this appeal, prior to certification of the appeal to the Board, the Veteran and his attorney requested a hearing before a Decision Review Officer (DRO) for each issue on appeal.  A DRO informal conference was held in March 2010 with the Veteran's previous representative, not his current attorney who is representing him in this matter.  In April 2010, the RO scheduled a DRO hearing in this matter in May 2010.  However, in a June 2010 statement, the Veteran's attorney informed the RO that he had contacted the RO in April 2010 and informed them that the Veteran did not desire a DRO hearing but wanted a DRO informal telephone conference.  The attorney requested a DRO informal telephone conference to be scheduled, he requested two weeks notice of the conference date, and he indicated that the Veteran would not attend the informal conference.  The attorney made subsequent requests for a DRO informal telephone conference in statements dated in March 2011, June 2011, April 2012, June 2012, February 2013, March 2013, April 2013, August 2013, and September 2013.  The RO scheduled a DRO hearing and/or informal conference for October 2013.  In October 2013, prior to the hearing date, the attorney informed the RO that he wished the DRO informal conference to be scheduled at a later date. In November 2013, he requested that the DRO informal conference be scheduled in April or May 2014.  

In order to afford the Veteran due process, a remand of this matter is necessary and the RO should schedule the Veteran's attorney for a DRO informal conference.  38 C.F.R. § 3.103(c)(1) (2013) provides that a claimant has the right to a personal hearing before the RO.  As shown by the record, the Veteran and his attorney are requesting a DRO informal conference in lieu of a RO hearing.  Thus, the Board must remand this case to the RO to accommodate the Veteran's request for a DRO informal conference.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran's attorney for a DRO informal conference.  Notify the Veteran and his attorney of the date and time of the DRO informal conference and provide 30 days notice of the conference date.  

2.  After undertaking any other development deemed necessary, readjudicate the issues remaining on appeal.  If any claim continues to be denied, the Veteran and his attorney must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


